DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Weston on 10/13/2021.

The application has been amended as follows: 

IN THE CLAIMS

	Claim 1 (Currently amended): 
 
A method of electronically deriving a conclusion of a condition of slurry flow in a non-vertical conduit having a conduit wall and which contains a slurry to flow or flowing along the conduit, the method comprising:
 
	artificially generating at a first heating point on the conduit wall, which is defined at the invert of the conduit, a first locally heated spot on an interior surface of the conduit wall, using heat delivered to the conduit wall by a first heating device at a first variable heating power level W1 that is substantially constant over time;

	locally measuring the temperatures of the first and second locally heated spots respectively, thereby obtaining a first temperature value T1 and a second temperature value T2;
	measuring, at a predetermined reference point spaced from the first and second heating points, a third reference temperature value T3;
	communicating electronically generated signals carrying the values W1, W2, T1, T2, and T3 to one or more electronic computing devices, which operatively [[receive/s]] receives the signals and electronically:
	automatically [[calculate/s]] calculates a first temperature difference dT1 between T1 and T3 and [[compare/s]] compares dT1 to a reference value for dT1, being dT1ref,
	automatically [[cause/s]] causes the first heating device to change the heating power level W1 delivered to the conduit wall at the first heating point if dT1 is not equal to dT1ref, or not within an allowable deviation of dT1ref, sufficiently to change T1 such that dT1 is equal to dT1ref, or within an allowable deviation of dT1ref,
calculates a second temperature difference dT2 between T2 and T3 and compares dT2 to a reference value for dT2, being dT2ref,
	automatically [[cause/s]] causes the second heating device to change the heating power level W2 delivered to the conduit wall at the second heating point if dT2 is not equal to dT2ref, or not within an allowable deviation of dT2ref, sufficiently to change T2 such that dT2 is equal to dT2ref, or within an allowable deviation of dT2ref;
	automatically [[calculate/s]] calculates a power difference dW between W1 and W2 and compares dW to a reference value for dW, being dWref,
	automatically [[compare/s]] compares W2 to a reference value for W2, being W2ref, and
	automatically [[derive/s]] derives a conclusion of a condition of slurry flow prevailing in the conduit based at least on a relationship between dW and dWref and between W2 and W2ref, that
	if an absolute value of dW is smaller than an absolute value of dWref and an absolute value of W2 is greater than an absolute value of W2ref, there is unrestricted flow in the conduit, in that no flow restricting bed of solid material has formed at the invert of the conduit,
	if an absolute value of dW is greater than an absolute value of dWref and an absolute value of W2 is greater than an absolute value of W2ref, there is partially restricted flow in the conduit, in that a flow restricting bed of solid material has formed at the invert of the conduit, and
	if an absolute value of W2 is smaller than an absolute value of W2ref, there is restricted flow in the conduit, in that flow in the conduit has ceased.

Allowable Subject Matter

Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The Reasons for Allowance has been addressed in the Non-Final rejection mailed on 07/08/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

- Huang et al. (US 20080163692) is directed to a system and method that uses a plurality of thermal probes spaced along the same cross section of a conduit for flow analysis, flow assurance and pipe condition monitoring.
- Hoffman et al. (WO 2013113356) is directed to a method and apparatus for determining the contents of a conduit containing at least one fluid that uses a plurality of temperature sensors located in the same cross section of conduit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                            

/DAVID L SINGER/Primary Examiner, Art Unit 2856